Vehicle Floor Mat Vacuum Machine
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 04-26-2022 has been entered. Claims 1-6 and 8-12 are currently pending and have been examined. Claims 7 and 13 have been cancelled. Applicant’s amendment to claims 7 and 13 overcome 112(d) rejection previously set forth in the Non-Final Office action mailed 04-26-2022. The previous 103 rejections have been updated due to applicant’s amendments. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2,6,8-9,12 are rejected under 35 U.S.C. 103 as being unpatentable over Gilmore (3,772,732) in view of Murphy (US 20140020723 A1)..
Regarding claim 1, Gilmore teaches 
a housing structure (housing 10, figure 1) including a first housing portion having an interior mat vacuum chamber (see figure 1; abstract) and a second housing portion having a power and control compartment (see col 5 lines 1-9; where electric motor sits);
the first housing portion including an elongate slot opening defining an open mouth for receiving a vehicle floor mat therethrough (slot 11, figure 1; col 2 lines 30-40) and the open mouth communicating with the interior mat vacuum chamber;
a rotatable feed roller (upper rolls 13, figure 1) within the interior mat vacuum chamber and supported on an having a central axle defining a longitudinal rotational axis of the feed roller (see center of feed roll 13; col 2 lines 48-53,61-65);
a vacuum manifold (vacuum chamber 34, figure 1) within the interior mat vacuum chamber and including an elongate trough (downward sloping entry apron 17, figure 1) having an open top surrounded by a top peripheral edge trough (see top of vacuum chamber 34, bristles 31 and rug 15 meet);
a rotatable brush roller (rotary brush 19, figure 1; col 3 lines 46-55, col 4 lines 25-37) including a central axle (central cylinder 28, figure 1,3) defining a longitudinal rotational axis of the brush roller that is parallel to the longitudinal rotational axis of the feed roller, and the brush roller including an arrangement of bristles radiating out from the central axle and terminating at distal bristle ends (see figure 1), and the brush roller being rotatably supported within the elongate trough of the vacuum manifold so that the central axle is below the top peripheral edge of the vacuum manifold and the distal bristle ends extend above the top peripheral edge of the elongate 
trough (see figure 1), and the feed roller and the brush roller being supported and maintained in spaced relation, and in vertical alignment, to provide a gap between (figure 1) the feed roller and the brush roller for passage of the floor mat therethrough between the feed roller and the brush roller so that the feed roller engages one side of the vehicle floor mat and the brush roller engages an opposite carpet side of the vehicle floor mat (brush roller 15 engages bottom side of rug 15 and feed roller 13 engages lower side top side of rug 15)  ;
the vacuum manifold further including a vacuum connection port (plenum 36, figure 4; col 4 lines 28-35) for connection to a vacuum source (col 4 lines 25-30,40-45; claim 10) to provide suction within the vacuum manifold, and throughout the open elongate trough;
a drive assembly (electric motor 44, figure 6; col 5 lines 1-13) for drivingly rotating the brush roller and the feed roller; and
	However, Gilmore fails to teach and a timer for controlling an operational period of time of the vehicle floor mat vacuum machine including start and stop of the drive assembly and initiation and termination of suction in the vacuum manifold created by the vacuum source, wherein rotation of the feed roller and the brush roller is simultaneously started with the initiation of suction in the vacuum manifold at the beginning of the operational period of time and rotation of the feed roller and the brush roller is simultaneously stopped with the termination of suction in the vacuum manifold at the end of the operational period of time.
	Murphy teaches a mat cleaning system where the system can include process logic control system, where system controls drive motor, fluid application UV light access panels fluid and run time (para 0042-0043).
	 It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Gilmore’s rug cleaning assembly to have control system where you can control the run time and operation of devices within the mat cleaning assembly. This modification would help prevent damage to the mat cleaning assembly, and make sure it runs safely and allow a user to have more control over the machine.
	Regarding claim 2, modified Gilmore teaches a central vacuum system (col 4 lines 37-40).
Regarding claim 6, modified Gilmore teaches the vacuum source is a vacuum unit contained within the housing structure (see claim 4, section c; and components 37, 38, 39 in figure 1).
Regarding claims 8-9,12, modified Bae teaches all the elements addressed in claims 8-9, 12, it is noted claims 1-2, 6 and 8-9, 12 share most of same claimed features, therefore same rejection applies.  Additionally, modified Gilmore teaches a drive assembly  (electric motor 44, figure 6) with arrangement drive belts and pulleys (see Gilmore col 5 lines 10-35, figure 6) disclosed in claim 8.
Claims 3-5,10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US 7624471 B1) in view Murphy (US 20140020723 A1) further in view Diaz (US 6102054).
Regarding claim 3, Gilmore as modified by Murphy teaches all the limitations discussed above but fails to teach a solenoid-controlled valve between the vacuum manifold and the central vacuum system and the solenoid-controlled valve being controlled by the timer, and the solenoid- controlled valve opening at the start of the operational period of time to provide suction in the vacuum manifold, and the solenoid-controlled valve closing at the end of the operational period of time to terminate suction in the vacuum manifold.
Diaz teaches a solenoid valve for screen and mat cleaning apparatus (see solenoid valve 76b, figure 2; col 6 lines 9-30, 50-52) that control by control system that has timer (see figure 2 and 4)
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modify Gilmore’s rug cleaning assembly to include solenoid valve. This modification would help prevent damage to the mat cleaning assembly, and make sure it runs safely and allow the assembly to be more reliable. 
Regarding claim 4, further modified Gilmore teaches a drive assembly includes an electric motor and an arrangement of drive belts and pulleys for rotating the feed roller at a first speed and for rotating the brush roller at a second speed that is faster than the first speed of rotation of the feed roller (see Gilmore col 5 lines 5-35, figure 6)
Regarding claim 5, further modified Bae teaches includes an arrangement of gears for rotating the feed roller in a direction of rotation that is opposite to a direction of rotation of the brush roller (see col 5 lines 10-11, 20-34, see figure 1 arrows).
Regarding claims 10-11, further modified Bae teaches all the elements addressed in claim 10-11 it is noted claims 3-5 and 8 share the same claimed features, therefore same rejection applies.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection relies on different combination of prior art references not applied in the prior rejection of record.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 6:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH AKYAA FORDJOUR/ Examiner, Art Unit 3723                                                                                                                                                                                            
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723